Title: Thomas Appleton to Thomas Jefferson, 15 May 1816
From: Appleton, Thomas
To: Jefferson, Thomas


      		
      			Sir
      			
      				Leghorn
      				15th may 1816.
      			
      		
      		My last respects were in date of the 15th of april, conveying to you at the same time, the legal Attestation of the death of mr mazzei; an attested copy of his will; together with a letter from the guardian of his daughter, as to the disposal of the property in your hands; all of which, were transmitted by the Brig Sphynx Capt: macomb for new York. I now inclose you, Sir, duplicates of these Acts.—By the letter of mr Carmigniani, you will observe, that they are desirous of recieving both principal & interest, as Soon as it shall be in your power to Remit them; but if delay must be allow’d for the former, that the amount of the latter should be forwarded to them as it falls due.—
      		Miss mazzei will give her hand in marriage to a mr Pini, as Soon as the customs of the country will permit her to lay aside her mourning vestments—her intended husband is a gentleman of respectability, good manners, and a competent income in Pisa—in this choice she has complied with the wishes of her father, and only hearkned to the dictates of reason, for she is a third of a century younger than mr Pini.
      		
      		A few days ago, I reciev’d a letter from mr Robert Dickey of n. York, covering a draft for fifty dollars, which has been duly paid, and is pass’d to your credit.
      		I mention’d also in my last letter, that the wine of montepulciano, owing to an uncommon Season, is greatly inferior to that usually made in that part of Tuscany; of course, I shall defer Sending you the wine you Request, until the next vintage—in the mean time, I am promis’d Some, of the villages of Carminiani & Ama, and should they prove of the quality I am assur’d they are, I purpose to Send you a hundred bottles on trial: the Sample I have tasted, appears to me very little inferior to the wines of montepulciano.—Accept, Sir, the expressions of my great esteem & Respect— 
      		
      			Th: Appleton
      		
      	